Title: To Benjamin Franklin from Isaac Hazlehurst, 24 March 1782
From: Hazlehurst, Isaac
To: Franklin, Benjamin


Sir
Nantes 24th. March 1782
The very polite attention that you did me the honor to shew me during my stay in Paris, claims my warmest acknowledgements & a due sense thereof will always be held in gratefull remembrance.
I promis’d to inform Your Excellency in what vessel I propos’d to embark for America, it is the Brigantine Betsey Capt. Gallagher, I expect she will sail by the first of next month, If I can take charge of any papers you may be sure of the utmost care or if in any other mode I can be serviceable, I hope you will command me. I am with great respect Your Excellcys. Most obt. humle. serv
Isaac Hazlehurst
 
Addressed: His Excellency / Benj: Franklin Esqr. / Passy
Notation: Haslehurt Nantes 24 March 1782.
